           Case MDL No. 2997 Document 89-1 Filed 04/09/21 Page 1 of 2




                                  PROOF OF SERVICE



       Pursuant to Rule 4.1 of the Rules of Procedure of the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that on this 9th day of April, I caused a copy of the
foregoing Notice of Appearance of Michael P. Canty, and Proof of Service to be served upon all
counsel of record in this action electronically via the CM/ECF system:

       Dean N. Panos
       Jenner & Block LLP
       353 N. Clark Street
       Chicago, IL 60654-3456
       Tel: (312) 923-2765
       Fax: (312) 527-0484
       Email: dpanos@jenner.com
       Attorneys for Defendant Hain Celestial Group


       Bryan A. Merryman
       White & Case LLP
       555 South Flower Street, Suite 2700
       Los Angeles, CA 90071-2433
       Tel: (213) 620-7802
       Fax: (213) 452-2329
       Email: bmerryman@whitecase.com
       Attorneys for Defendant Gerber Products Company


       Angela C. Agrusa
       DLA Piper LLP
       2000 Avenue of the Stars, Suite 400 North Tower
       Los Angeles, CA 90067
       Tel: (310) 595-3000
       Fax: (310) 595-3300
       Email: angela.agrusa@us.dlapiper.com
       Attorneys for Defendant Nurture, Inc.


       Livia M. Kiser
       King & Spalding LLP
       110 N Wacker Drive, Suite 3800
       Chicago, IL 60606
       Tel: 312-764-6911

                                               1
           Case MDL No. 2997 Document 89-1 Filed 04/09/21 Page 2 of 2




        Email: lkiser@kslaw.com
        Attorneys for Beech-Nut Nutrition Company



The following defendant at the address below via first class U.S. Mail on the 9th day of April,

2021:

           Mailed to:

           Sprout Foods, Inc.
           c/o Its Registered Agent
           Corporation Service Company
           251 Little Falls Drive
           Wilmington, DE 19808


                                                   /s/Michael P. Canty
                                                   Michael P. Canty
                                                   Labaton Sucharow LLP
                                                   140 Broadway
                                                   New York, NY 10005




                                               2
